                Case 3:20-cv-03426-JD Document 28 Filed 07/07/20 Page 1 of 3




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                  Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                                PLAINTIFF’S NOTICE OF
            Plaintiff,                                            WITHDRAWAL OF MOTION
11                                                                FOR CLARIFICATION OF
                    v.                                            CLERK’S DECLINATION OF
12                                                                DEFAULT ON OMAR QAZI AND
13      OMAR QAZI, SMICK ENTERPRISES, INC.,                       SMICK ENTERPRISES, INC.
        ELON MUSK, and TESLA, INC.,
14                                                                Judge: Hon. James Donato
            Defendants.                                           Complaint Filed: May 20, 2020
15
16
17
18          Plaintiff Aaron Greenspan hereby withdraws his July 2, 2020 Motion for Clarification of

19   Clerk’s Declination of Default on Omar Qazi and Smick Enterprises, Inc. Pursuant to Civil Local

20   Rule 7-11, recorded on the docket as ECF No. 22. After highlighting the due process issue

21   inherent in the Clerk’s prior refusal to communicate, the Clerk contacted Plaintiff and clarified

22   its need for a specific list of documents served, even though such a list is not explicitly required

23   by any sub-section of Federal Rule of Civil Procedure 4 or Civil Local Rule 4-2. The Clerk

24   could not explain its prior invocation of “California Code of Civil Procedure 417.10” or its

25   reference to an “affidavit” that was not filed. Plaintiff filed an updated Application for Entry of

26   Default (ECF No. 26) and the Clerk entered default on Omar Qazi and Smick Enterprises, Inc.

27   accordingly (ECF No. 27), rendering the motion moot.

28

     PLAINTIFF’S APPLICATION FOR ENTRY OF             1                                  3:20-cv-03426-JD
     DEFAULT AGAINST OMAR QAZI AND SMICK
     ENTERPRISES, INC.
               Case 3:20-cv-03426-JD Document 28 Filed 07/07/20 Page 2 of 3




 1   Dated: July 7, 2020
 2
 3
                                    Aaron Greenspan
 4                                  956 Carolina Street
 5                                  San Francisco, CA 94107-3337
                                    Phone: +1 415 670 9350
 6                                  Fax: +1 415 373 3959
                                    E-Mail: aaron.greenspan@plainsite.org
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S APPLICATION FOR ENTRY OF    2                              3:20-cv-03426-JD
     DEFAULT AGAINST OMAR QAZI AND SMICK
     ENTERPRISES, INC.
          Case 3:20-cv-03426-JD Document 28 Filed 07/07/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on July 7, 2020, he caused this PLAINTIFF’S NOTICE

OF WITHDRAWAL OF MOTION FOR CLARIFICATION OF CLERK’S

DECLINATION OF DEFAULT ON OMAR QAZI AND SMICK ENTERPRISES, INC. to

be served via First Class Mail by depositing this document, postage pre-paid, in a mailbox

addressed to:

       Omar Qazi
       2625 Hyde Street
       San Francisco, CA 94109
       Defendant and Officer of Defendant Smick Enterprises, Inc.

All other parties are registered for the CM/ECF system and have been served electronically.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on July 7, 2020.




Dated: July 7, 2020
                                                    Aaron Greenspan
